DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on September 9, 2022 in which claims 1-20 are presented for examination.

Election/Restrictions
Election was made without traverse in the reply filed on September 7, 2022, in which Applicant elected the footwear of figure 71 and Sub-Species A. No claims have been withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the below must be shown or the feature(s) canceled from the claim(s).  
1. the control portion received within a sheath (claim 6).
Examiner notes: Figure 71 shows structures tightening grip 311g and sheath 310g, in which it appears that the control portion (311g) is not received within sheath (310g).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 and dependent claims, as shown in the table below, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 and dependent claims, as shown in the table below, of U.S. Patent No. 11, 026,472 in view of Johnson (2007/0240334).
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims in view of Johnson disclose all of the claim limitations of the conflicting patented claims 1 and 16 and dependent claims, as shown in the table below. 
Johnson discloses, the cable lock disposed at a heel region of the upper and including a wedge-shaped lock (258 disposed at 118 of 112 ([0042], figures 4-6) and including 270/272 and 274/276 ([0047-0048]), figures 1, 2 and 4-6) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cable lock at a heel region of the upper including a wedge-shaped lock as taught by Johnson in order to provide the cable lock at the heel region provides “an automated tightening shoe which is easy to operate and trouble-free in use”, [0011].
Johnson discloses, the cable lock disposed rearward of an ankle opening of the upper and including a lock that (i) is slidably disposed within the housing (258 disposed rearward of an ankle opening of 112 (annotated figure 2, see also [0042], figures 4-6) and including 270/272 and 274/276 that (i) is slidably disposed within 178/162 ([0047-0048]), figures 1, 2 and 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cable lock disposed rearward of an ankle opening of the upper and including a lock that (i) is slidably disposed within the housing as taught by Johnson in order to provide the cable lock at the heel region provides “an automated tightening shoe which is easy to operate and trouble-free in use”, [0011].

Present Application
Patent 11,026,472
Claim 1. (Original) An article of footwear comprising: 

an upper defining an interior void; 

a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; and 

a cable lock coupled with the article of footwear, including a housing, and operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, 

the cable lock disposed at a heel region of the upper and including a wedge-shaped lock that engages the cable in the locked state.

2. (Original) The article of footwear of Claim 1, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction.


1. An article of footwear comprising: 


an upper having a heel portion, an instep portion, and a forefoot portion, 

the upper including an ankle opening between the heel portion and the instep portion; 

a first cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; 

a tightening grip disposed at an outer surface of the upper adjacent to an anterior end of the ankle opening and operable to be moved away from the upper in a first direction to move the first cable in the tightening direction; 

a cable lock operable in a locked state to restrict movement of the first cable in the loosening direction and operable in an unlocked state to permit movement of the first cable in the loosening direction; and 

a release grip operable to be moved away from the upper in a second direction to move the cable lock from the locked state to the unlocked state, 

the release grip being connected to the cable lock by a release cable separate from the tightening grip and the first cable; and a sole structure attached to the upper, 

the sole structure including a midsole and an outsole, the midsole including a cavity, the cable lock being disposed within the cavity.
3. (Original) The article of footwear of Claim 2, wherein the cable lock is spaced apart from the control portion.

2. The article of footwear of claim 1, wherein the cable lock is disposed remotely from the tightening grip and from the release grip.



Claim 1. (Original) An article of footwear comprising: 

an upper defining an interior void; 

a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; and 

a cable lock coupled with the article of footwear, including a housing, and operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, 

the cable lock disposed at a heel region of the upper and including a wedge-shaped lock that engages the cable in the locked state.

2. (Original) The article of footwear of Claim 1, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction.



9. (Original) The article of footwear of Claim 1, wherein the cable extends along an outer surface of the upper.


16. An article of footwear comprising: 


an upper having a heel portion, an instep portion, and a forefoot portion, the upper including an ankle opening between the heel portion and the instep portion; 

a first cable portion extending along the instep portion and movable in a first tightening direction to move the upper into a tightened state and movable in a first loosening direction to move the upper into a loosened state; a second cable portion disposed at an outer surface of the upper adjacent to an anterior end of the ankle opening and movable in a second tightening direction to move first cable portion in the first tightening direction and movable in a second loosening direction when the first cable portion is moved in the first loosening direction; 

a cable lock operable in a locked state to restrict movement of the first cable portion in the first loosening direction and the second cable portion in the second loosening direction and operable in an unlocked state to permit movement of the first cable portion in the first loosening direction and the second cable portion in the second loosening direction; and 

a release grip connected to the cable lock by a release cable independent of the first cable portion and the second cable portion, the release grip operable to be moved away from the upper in a first direction to move the cable lock from the locked state to the unlocked state; and 

a sole structure attached to the upper, the sole structure including a midsole and an outsole, the midsole including a cavity, the cable lock being disposed within the cavity.

17. The article of footwear of claim 16, wherein the second cable portion forms a tightening grip formed as a loop and operable to be moved in a second direction away from the upper to move the second cable portion in the second tightening direction.

3. (Original) The article of footwear of Claim 2, wherein the cable lock is spaced apart from the control portion.

21. The article of footwear of claim 17, wherein the cable lock is disposed remotely from the tightening grip and from the release grip.



11. (Original) An article of footwear comprising: 

an upper defining an interior void; 

a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; and 

a cable lock coupled with the article of footwear, including a housing, and operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, 

the cable lock disposed rearward of an ankle opening of the upper and including a lock that (i) is slidably disposed within the housing and (ii) engages the cable in the locked state.

12. (Original) The article of footwear of Claim 11, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction.

1. An article of footwear comprising: 


an upper having a heel portion, an instep portion, and a forefoot portion, 

the upper including an ankle opening between the heel portion and the instep portion; 

a first cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; 

a tightening grip disposed at an outer surface of the upper adjacent to an anterior end of the ankle opening and operable to be moved away from the upper in a first direction to move the first cable in the tightening direction; 

a cable lock operable in a locked state to restrict movement of the first cable in the loosening direction and operable in an unlocked state to permit movement of the first cable in the loosening direction; and 

a release grip operable to be moved away from the upper in a second direction to move the cable lock from the locked state to the unlocked state, 

the release grip being connected to the cable lock by a release cable separate from the tightening grip and the first cable; and a sole structure attached to the upper, 

the sole structure including a midsole and an outsole, the midsole including a cavity, the cable lock being disposed within the cavity.
13. (Original) The article of footwear of Claim 12, wherein the cable lock is spaced apart from the control portion.

2. The article of footwear of claim 1, wherein the cable lock is disposed remotely from the tightening grip and from the release grip.



11. (Original) An article of footwear comprising: 

an upper defining an interior void; 

a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; and 

a cable lock coupled with the article of footwear, including a housing, and operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, 

the cable lock disposed rearward of an ankle opening of the upper and including a lock that (i) is slidably disposed within the housing and (ii) engages the cable in the locked state.

12. (Original) The article of footwear of Claim 11, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction.


19. (Original) The article of footwear of Claim 11, wherein the cable extends along an outer surface of the upper.

16. An article of footwear comprising: 


an upper having a heel portion, an instep portion, and a forefoot portion, the upper including an ankle opening between the heel portion and the instep portion; 

a first cable portion extending along the instep portion and movable in a first tightening direction to move the upper into a tightened state and movable in a first loosening direction to move the upper into a loosened state; a second cable portion disposed at an outer surface of the upper adjacent to an anterior end of the ankle opening and movable in a second tightening direction to move first cable portion in the first tightening direction and movable in a second loosening direction when the first cable portion is moved in the first loosening direction; 

a cable lock operable in a locked state to restrict movement of the first cable portion in the first loosening direction and the second cable portion in the second loosening direction and operable in an unlocked state to permit movement of the first cable portion in the first loosening direction and the second cable portion in the second loosening direction; and 

a release grip connected to the cable lock by a release cable independent of the first cable portion and the second cable portion, the release grip operable to be moved away from the upper in a first direction to move the cable lock from the locked state to the unlocked state; and 

a sole structure attached to the upper, the sole structure including a midsole and an outsole, the midsole including a cavity, the cable lock being disposed within the cavity.

17. The article of footwear of claim 16, wherein the second cable portion forms a tightening grip formed as a loop and operable to be moved in a second direction away from the upper to move the second cable portion in the second tightening direction.



13. (Original) The article of footwear of Claim 12, wherein the cable lock is spaced apart from the control portion.

21. The article of footwear of claim 17, wherein the cable lock is disposed remotely from the tightening grip and from the release grip.




Claims 1 and 11 and dependent claims, as shown in the table below,  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 and dependent claims, as shown in the table below, of U.S. Patent No. 10,368,608. 
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 11 and dependent claims, as shown in the table below are anticipated by the conflicting patented claims 1 and 13 and dependent claims, as shown in the table below. The difference between the instant examined claim and the conflicting patented claims is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipated the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(ll)(B)(1).

Present Application
Patent 10,368,608
Claim 1. (Original) An article of footwear comprising: 

an upper defining an interior void; 

a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; and 

a cable lock coupled with the article of footwear, including a housing, and operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, 

the cable lock disposed at a heel region of the upper and including a wedge-shaped lock that engages the cable in the locked state.

2. (Original) The article of footwear of Claim 1, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction.

1. An article of footwear comprising: 


an upper having a heel portion, an instep portion, and a forefoot portion, the upper including an ankle opening between the heel portion and the instep portion; 

a tensioning grip disposed at an outer surface of the upper adjacent to an anterior end of the ankle opening; a release grip disposed at the outer surface of the upper; and 

a tensioning cable operably connected to the tensioning grip and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction when the release grip is pulled away from the upper to move the upper into a loosened state; 

a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction; wherein the cable lock is disposed within a cavity provided in a sole structure of the article of footwear.


3. The article of footwear of claim 2, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.


4. The article of footwear of claim 1, wherein the cable lock is disposed at one of the heel portion, or the instep portion.

6. The article of footwear of claim 1, wherein the cable lock includes a housing and a lock member slidably disposed within the housing, the lock member movable between a locked position restricting movement of the tensioning cable relative to the housing and an unlocked position permitting movement of the tensioning cable relative to the housing.

6. (Original) The article of footwear of Claim 2, wherein the control portion is received within a sheath having a greater cross-sectional area than a cross-sectional area of the cable, the sheath operable to accommodate bunching by the cable after the cable is moved in the tightening direction.




10. The article of footwear of claim 9, further comprising a first conduit configured to surround a portion of the tensioning cable along the first length, the first conduit defining an inner diameter that is greater than an outer diameter of the tensioning cable to accommodate bunching by the tensioning cable when the first length increases following movement of the tensioning cable in the tightening direction.


Claim 1. (Original) An article of footwear comprising: 

an upper defining an interior void; 

a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; and 

a cable lock coupled with the article of footwear, including a housing, and operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, 

the cable lock disposed at a heel region of the upper and including a wedge-shaped lock that engages the cable in the locked state.

2. (Original) The article of footwear of Claim 1, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction.

4. (Original) The article of footwear of Claim 2, wherein the control portion extends between a medial side of the upper and a lateral side of the upper.

6. (Original) The article of footwear of Claim 2, wherein the control portion is received within a sheath having a greater cross-sectional area than a cross-sectional area of the cable, the sheath operable to accommodate bunching by the cable after the cable is moved in the tightening direction.

13. An article of footwear comprising: 


an upper having a heel portion, an instep portion, and a forefoot portion; 

a tensioning grip disposed at an outer surface of the upper and defining a first conduit extending over the instep portion from a first end on a medial side of the upper to a second end on a lateral side of the upper; and 

a tensioning cable disposed within the first conduit and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state, 

the tensioning cable including a smaller cross-sectional area than a cross-sectional area of the first conduit and operable to bunch within the first conduit following movement of the tensioning cable into the tightened state; 

a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction; 

wherein the cable lock is disposed within a cavity provided in a sole structure of the article of footwear.

18. The article of footwear of claim 13, wherein the cable lock is disposed at one of the heel portion, or the instep portion.


11. (Original) An article of footwear comprising: 

an upper defining an interior void; 

a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; and 

a cable lock coupled with the article of footwear, including a housing, and operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, 

the cable lock disposed rearward of an ankle opening of the upper and including a lock that (i) is slidably disposed within the housing and (ii) engages the cable in the locked state.

12. (Original) The article of footwear of Claim 11, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction.

1. An article of footwear comprising: 

an upper having a heel portion, an instep portion, and a forefoot portion, the upper including an ankle opening between the heel portion and the instep portion; 

a tensioning grip disposed at an outer surface of the upper adjacent to an anterior end of the ankle opening; a release grip disposed at the outer surface of the upper; and 

a tensioning cable operably connected to the tensioning grip and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction when the release grip is pulled away from the upper to move the upper into a loosened state; 

a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction; 

wherein the cable lock is disposed within a cavity provided in a sole structure of the article of footwear.

3. The article of footwear of claim 2, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.


4. The article of footwear of claim 1, wherein the cable lock is disposed at one of the heel portion, or the instep portion.

6. The article of footwear of claim 1, wherein the cable lock includes a housing and a lock member slidably disposed within the housing, the lock member movable between a locked position restricting movement of the tensioning cable relative to the housing and an unlocked position permitting movement of the tensioning cable relative to the housing.

16. (Original) The article of footwear of Claim 12, wherein the control portion is received within a sheath having a greater cross-sectional area than a cross-sectional area of the cable, the sheath operable to accommodate bunching by the cable after the cable is moved in the tightening direction.


10. The article of footwear of claim 9, further comprising a first conduit configured to surround a portion of the tensioning cable along the first length, the first conduit defining an inner diameter that is greater than an outer diameter of the tensioning cable to accommodate bunching by the tensioning cable when the first length increases following movement of the tensioning cable in the tightening direction.



11. (Original) An article of footwear comprising: 

an upper defining an interior void; 

a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; and 

a cable lock coupled with the article of footwear, including a housing, and operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, 

the cable lock disposed rearward of an ankle opening of the upper and including a lock that (i) is slidably disposed within the housing and (ii) engages the cable in the locked state.

12. (Original) The article of footwear of Claim 11, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction.

14. (Original) The article of footwear of Claim 12, wherein the control portion extends between a medial side of the upper and a lateral side of the upper.

13. An article of footwear comprising: 


an upper having a heel portion, an instep portion, and a forefoot portion; 

a tensioning grip disposed at an outer surface of the upper and defining a first conduit extending over the instep portion from a first end on a medial side of the upper to a second end on a lateral side of the upper; and 

a tensioning cable disposed within the first conduit and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state, 

the tensioning cable including a smaller cross-sectional area than a cross-sectional area of the first conduit and operable to bunch within the first conduit following movement of the tensioning cable into the tightened state; 

a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction; 

wherein the cable lock is disposed within a cavity provided in a sole structure of the article of footwear.

18. The article of footwear of claim 13, wherein the cable lock is disposed at one of the heel portion, or the instep portion.




Claims 1 and 11 and dependent claims, as shown in the table below,  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 and dependent claims, as shown in the table below, of U.S. Patent No. 11,490,675. 
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 11 and dependent claims, as shown in the table below are anticipated by the conflicting patented claims 1 and 13 and dependent claims, as shown in the table below. The difference between the instant examined claim and the conflicting patented claims is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipated the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(ll)(B)(1).

Present Application
Patent 11,490,675
Claim 1. (Original) An article of footwear comprising: 

an upper defining an interior void; 

a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; and a cable lock coupled with the article of footwear, 

including a housing, and 

operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, 

the cable lock disposed at a heel region of the upper and including a wedge-shaped lock that engages the cable in the locked state.

2. (Original) The article of footwear of Claim 1, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction.

4. (Original) The article of footwear of Claim 2, wherein the control portion extends between a medial side of the upper and a lateral side of the upper.

1. An article of footwear comprising: 


an upper; 

a tensioning grip extending along an outer surface of the upper from a first end disposed on a medial side of the upper to a second end disposed on a lateral side of the upper; 

a release grip extending along the outer surface of the upper from a third end disposed on one of the medial side or the lateral side of the upper to a fourth end disposed on the one of the medial side or the lateral side of the upper and aligned with one of the first end or the second end of the tensioning grip to give the perception that the tensioning grip and the release grip are separate portions of a single grip and 

a tensioning cable operably connected to the tensioning grip and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction when the release grip is pulled away from the upper to move the upper into a loosened state.

2. The article of footwear of claim 1, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

4. The article of footwear of claim 3, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

6. The article of footwear of claim 5, wherein the cable lock is disposed at one of a heel portion, an instep portion, or on a tongue of the upper.
5. (Original) The article of footwear of Claim 4, wherein the control portion extends across a vamp region of the upper.

12. The article of footwear of claim 1, wherein the tensioning grip extends along an instep region of the upper.

6. (Original) The article of footwear of Claim 2, wherein the control portion is received within a sheath having a greater cross-sectional area than a cross-sectional area of the cable, the sheath operable to accommodate bunching by the cable after the cable is moved in the tightening direction.

8. The article of footwear of claim 1, further comprising a first conduit configured to surround a portion of the tensioning cable along a first length, the first conduit defining an inner diameter that is greater than an outer diameter of the tensioning cable to accommodate bunching by the tensioning cable when the first length increases following movement of the tensioning cable in the tightening direction.



Claim 1. (Original) An article of footwear comprising: 

an upper defining an interior void; 

a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; and a cable lock coupled with the article of footwear, 

including a housing, and 

operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, 

the cable lock disposed at a heel region of the upper and including a wedge-shaped lock that engages the cable in the locked state.

2. (Original) The article of footwear of Claim 1, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction.


13. An article of footwear comprising: 


an upper; 

a tensioning grip including a first sheath having a first width and a first thickness less than the first width, the first width of the first sheath extending along and lying substantially flat against an outer surface of the upper; 

a release grip including a second sheath having a second width and a second thickness less than the second width, the second width of the second sheath extending along and lying substantially flat against the outer surface of the upper on one of a medial side or a lateral side of the upper; and 

a tensioning cable operably connected to the tensioning grip and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction when the release grip is pulled away from the upper to move the upper into a loosened state.

14. The article of footwear of claim 13, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

16. The article of footwear of claim 15, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

18. The article of footwear of claim 14, wherein the cable lock is disposed at one of a heel portion, an instep portion, or on a tongue of the upper.

4. (Original) The article of footwear of Claim 2, wherein the control portion extends between a medial side of the upper and a lateral side of the upper.

24. The article of footwear of claim 13, wherein (i) the tensioning grip extends from a medial side of the upper to a lateral side of the upper.
6. (Original) The article of footwear of Claim 2, wherein the control portion is received within a sheath having a greater cross-sectional area than a cross-sectional area of the cable, the sheath operable to accommodate bunching by the cable after the cable is moved in the tightening direction.

20. The article of footwear of claim 13, further comprising a first conduit configured to surround a portion of the tensioning cable along a first length, the first conduit defining an inner diameter that is greater than an outer diameter of the tensioning cable to accommodate bunching by the tensioning cable when the first length increases following movement of the tensioning cable in the tightening direction.



11. (Original) An article of footwear comprising: 

an upper defining an interior void; 

a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; and 

a cable lock coupled with the article of footwear, including a housing, and operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, 

the cable lock disposed rearward of an ankle opening of the upper and including a lock that (i) is slidably disposed within the housing and (ii) engages the cable in the locked state.

12. (Original) The article of footwear of Claim 11, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction.

14. (Original) The article of footwear of Claim 12, wherein the control portion extends between a medial side of the upper and a lateral side of the upper.

1. An article of footwear comprising: 


an upper; 

a tensioning grip extending along an outer surface of the upper from a first end disposed on a medial side of the upper to a second end disposed on a lateral side of the upper; 

a release grip extending along the outer surface of the upper from a third end disposed on one of the medial side or the lateral side of the upper to a fourth end disposed on the one of the medial side or the lateral side of the upper and aligned with one of the first end or the second end of the tensioning grip to give the perception that the tensioning grip and the release grip are separate portions of a single grip and 

a tensioning cable operably connected to the tensioning grip and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction when the release grip is pulled away from the upper to move the upper into a loosened state.

2. The article of footwear of claim 1, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

4. The article of footwear of claim 3, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

6. The article of footwear of claim 5, wherein the cable lock is disposed at one of a heel portion, an instep portion, or on a tongue of the upper.

15, (Original) The article of footwear of Claim 14, wherein the control portion extends across a vamp region of the upper.



12. The article of footwear of claim 1, wherein the tensioning grip extends along an instep region of the upper.
16. (Original) The article of footwear of Claim 12, wherein the control portion is received within a sheath having a greater cross-sectional area than a cross-sectional area of the cable, the sheath operable to accommodate bunching by the cable after the cable is moved in the tightening direction.


8. The article of footwear of claim 1, further comprising a first conduit configured to surround a portion of the tensioning cable along a first length, the first conduit defining an inner diameter that is greater than an outer diameter of the tensioning cable to accommodate bunching by the tensioning cable when the first length increases following movement of the tensioning cable in the tightening direction.



11. (Original) An article of footwear comprising: 
an upper defining an interior void; 

a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; and 

a cable lock coupled with the article of footwear, including a housing, and operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, 

the cable lock disposed rearward of an ankle opening of the upper and including a lock that (i) is slidably disposed within the housing and (ii) engages the cable in the locked state.

12. (Original) The article of footwear of Claim 11, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction.
13. An article of footwear comprising: 
an upper; 

a tensioning grip including a first sheath having a first width and a first thickness less than the first width, the first width of the first sheath extending along and lying substantially flat against an outer surface of the upper; 

a release grip including a second sheath having a second width and a second thickness less than the second width, the second width of the second sheath extending along and lying substantially flat against the outer surface of the upper on one of a medial side or a lateral side of the upper; and 

a tensioning cable operably connected to the tensioning grip and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction when the release grip is pulled away from the upper to move the upper into a loosened state.

14. The article of footwear of claim 13, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

16. The article of footwear of claim 15, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

18. The article of footwear of claim 14, wherein the cable lock is disposed at one of a heel portion, an instep portion, or on a tongue of the upper.
14. (Original) The article of footwear of Claim 12, wherein the control portion extends between a medial side of the upper and a lateral side of the upper.
24. The article of footwear of claim 13, wherein (i) the tensioning grip extends from a medial side of the upper to a lateral side of the upper.
15, (Original) The article of footwear of Claim 14, wherein the control portion extends across a vamp region of the upper.



25. The article of footwear of claim 24, wherein the tensioning grip extends along an instep region of the upper.

16. (Original) The article of footwear of Claim 12, wherein the control portion is received within a sheath having a greater cross-sectional area than a cross-sectional area of the cable, the sheath operable to accommodate bunching by the cable after the cable is moved in the tightening direction.


20. The article of footwear of claim 13, further comprising a first conduit configured to surround a portion of the tensioning cable along a first length, the first conduit defining an inner diameter that is greater than an outer diameter of the tensioning cable to accommodate bunching by the tensioning cable when the first length increases following movement of the tensioning cable in the tightening direction.



Claims 1 and 11 and dependent claims, as shown in the table below, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 and dependent claims, as shown in the table below, of U.S. Patent No. 10,463,102 in view of Johnson (2007/0240334).
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims in view of Johnson disclose all of the claim limitations of the conflicting patented claims 1 and 15 and dependent claims, as shown in the table below. 
Johnson discloses, the cable lock disposed at a heel region of the upper (258 disposed at 118 of 112, [0042], figures 1, 2 and 4-6) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cable lock at a heel region of the upper as taught by Johnson in order to provide the cable lock at the heel region provides “an automated tightening shoe which is easy to operate and trouble-free in use”, [0011].
Johnson discloses, the cable lock disposed rearward of an ankle opening of the upper (258 disposed rearward of an ankle opening of 112, annotated figure 2, see also [0042], figures 1 and 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cable lock the cable lock disposed rearward of an ankle opening of the upper as taught by Johnson in order to provide the cable lock rearward of an ankle opening of the upper provides “an automated tightening shoe which is easy to operate and trouble-free in use”, [0011].
Present Application
Patent 10,463,102
Claim 1. (Original) An article of footwear comprising: 

an upper defining an interior void; 

a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; and 

a cable lock coupled with the article of footwear, including a housing, and operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, 

the cable lock disposed at a heel region of the upper and including a wedge-shaped lock that engages the cable in the locked state.

2. (Original) The article of footwear of Claim 1, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction.

6. (Original) The article of footwear of Claim 2, wherein the control portion is received within a sheath having a greater cross-sectional area than a cross-sectional area of the cable, the sheath operable to accommodate bunching by the cable after the cable is moved in the tightening direction.

1. An article of footwear comprising: 


an upper including an ankle opening and an instep portion forward of the ankle opening; 

a tensioning grip disposed at an outer surface of the upper; 

a tensioning cable extending over the instep portion from a medial side of the upper to a lateral side of the upper, 

the tensioning cable coupled with the tensioning grip and operable to move the upper into one of a tightened state and a loosened state, the tensioning cable movable in a tightening direction to move the upper into the tightened state and movable in a loosening direction to move the upper into the loosened state; 

a first conduit including an inner diameter that is greater than an outer diameter of the tensioning cable and receiving a portion of the tensioning cable therein at the instep portion, the first conduit operable to accommodate bunching by the tensioning cable following movement of the tensioning cable in one of the tightening direction and the loosening direction; and 

a cable lock disposed within a sole structure of the article of footwear and operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.


4. The article of footwear of claim 3, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

7. The article of footwear of claim 1, wherein the cable lock includes a housing and a lock member slidably disposed within the housing, the lock member movable between a locked position restricting movement of the tensioning cable relative to the housing and an unlocked position permitting movement of the tensioning cable relative to the housing.



Claim 1. (Original) An article of footwear comprising: 

an upper defining an interior void; 

a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; and a cable lock coupled with the article of footwear, 

including a housing, and 

operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, 

the cable lock disposed at a heel region of the upper and including a wedge-shaped lock that engages the cable in the locked state.

2. (Original) The article of footwear of Claim 1, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction.

6. (Original) The article of footwear of Claim 2, wherein the control portion is received within a sheath having a greater cross-sectional area than a cross-sectional area of the cable, the sheath operable to accommodate bunching by the cable after the cable is moved in the tightening direction.
15. An article of footwear comprising: 


an upper including an ankle opening and an instep portion forward of the ankle opening; 

a tensioning cable extending over the instep portion from a medial side of the upper to a lateral side of the upper and movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; 

a first conduit operable to receive a length of the tensioning cable therein at the instep portion following movement of the tensioning cable in one of the tightening direction and the loosening direction to accommodate bunching by the tensioning cable, the length of the tensioning cable received within the first conduit following movement of the tensioning cable in the one of the tightening direction and the loosening direction being greater than a length of the first conduit; and 

a cable lock disposed within a sole structure of the article of footwear and operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

18. The article of footwear of claim 17, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

21. The article of footwear of claim 15, wherein the cable lock includes a housing and a lock member slidably disposed within the housing, the lock member movable between a locked position restricting movement of the tensioning cable relative to the housing and an unlocked position permitting movement of the tensioning cable relative to the housing.



11. (Original) An article of footwear comprising: 

an upper defining an interior void; 

a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; and 

a cable lock coupled with the article of footwear, including a housing, and operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, 

the cable lock disposed rearward of an ankle opening of the upper and including a lock that (i) is slidably disposed within the housing and (ii) engages the cable in the locked state.

12. (Original) The article of footwear of Claim 11, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction.

16. (Original) The article of footwear of Claim 12, wherein the control portion is received within a sheath having a greater cross-sectional area than a cross-sectional area of the cable, the sheath operable to accommodate bunching by the cable after the cable is moved in the tightening direction.

1. An article of footwear comprising: 


an upper including an ankle opening and an instep portion forward of the ankle opening; 

a tensioning grip disposed at an outer surface of the upper; 

a tensioning cable extending over the instep portion from a medial side of the upper to a lateral side of the upper, the tensioning cable coupled with the tensioning grip and operable to move the upper into one of a tightened state and a loosened state, 

the tensioning cable movable in a tightening direction to move the upper into the tightened state and movable in a loosening direction to move the upper into the loosened state; 

a first conduit including an inner diameter that is greater than an outer diameter of the tensioning cable and receiving a portion of the tensioning cable therein at the instep portion, the first conduit operable to accommodate bunching by the tensioning cable following movement of the tensioning cable in one of the tightening direction and the loosening direction; and 

a cable lock disposed within a sole structure of the article of footwear and operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

4. The article of footwear of claim 3, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

7. The article of footwear of claim 1, wherein the cable lock includes a housing and a lock member slidably disposed within the housing, the lock member movable between a locked position restricting movement of the tensioning cable relative to the housing and an unlocked position permitting movement of the tensioning cable relative to the housing.


11. (Original) An article of footwear comprising: 
an upper defining an interior void; 

a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; and 

a cable lock coupled with the article of footwear, including a housing, and operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, 

the cable lock disposed rearward of an ankle opening of the upper and including a lock that (i) is slidably disposed within the housing and (ii) engages the cable in the locked state.

12. (Original) The article of footwear of Claim 11, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction.

16. (Original) The article of footwear of Claim 12, wherein the control portion is received within a sheath having a greater cross-sectional area than a cross-sectional area of the cable, the sheath operable to accommodate bunching by the cable after the cable is moved in the tightening direction.

15. An article of footwear comprising: 

an upper including an ankle opening and an instep portion forward of the ankle opening; 

a tensioning cable extending over the instep portion from a medial side of the upper to a lateral side of the upper and movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; 

a first conduit operable to receive a length of the tensioning cable therein at the instep portion following movement of the tensioning cable in one of the tightening direction and the loosening direction to accommodate bunching by the tensioning cable, the length of the tensioning cable received within the first conduit following movement of the tensioning cable in the one of the tightening direction and the loosening direction being greater than a length of the first conduit; and 

a cable lock disposed within a sole structure of the article of footwear and operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

18. The article of footwear of claim 17, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

21. The article of footwear of claim 15, wherein the cable lock includes a housing and a lock member slidably disposed within the housing, the lock member movable between a locked position restricting movement of the tensioning cable relative to the housing and an unlocked position permitting movement of the tensioning cable relative to the housing.



Claims 1 and 11 and dependent claims, as shown in the table below, are provisionally rejected on the ground of nonstatutory double patenting over claims 1 and 11 and dependent claims, as shown in the table below, of co-pending Application No. 16/594,269 in view of Johnson (2007/0240334).
This is a provisional nonstatutory double patenting rejection.

Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims in view of Johnson disclose all of the claim limitations of the conflicting patented claims 1 and 11 and dependent claims, as shown in the table below. 
Johnson discloses, the cable lock disposed at a heel region of the upper (258 disposed at 118 of 112, [0042], figures 1, 2 and 4-6) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cable lock at a heel region of the upper as taught by Johnson in order to provide the cable lock at the heel region provides “an automated tightening shoe which is easy to operate and trouble-free in use”, [0011].
Johnson discloses, the cable lock disposed rearward of an ankle opening of the upper (258 disposed rearward of an ankle opening of 112, annotated figure 2, see also [0042], figures 1 and 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cable lock the cable lock disposed rearward of an ankle opening of the upper as taught by Johnson in order to provide the cable lock rearward of an ankle opening of the upper provides “an automated tightening shoe which is easy to operate and trouble-free in use”, [0011].
Present Application
Application No. 16/594,269
Claim 1. (Original) An article of footwear comprising: 

an upper defining an interior void; 

a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; and 

a cable lock coupled with the article of footwear, including a housing, and operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, 

the cable lock disposed at a heel region of the upper and including a wedge-shaped lock that engages the cable in the locked state.

2. (Original) The article of footwear of Claim 1, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction.


1. (Currently Amended) An article of footwear comprising: 

an upper; 

a tensioning grip disposed at an outer surface of the upper and comprising a fabric material that imparts elastic properties defining a first conduit having an inner diameter; and 

a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit, and operable to move the upper into one of a tightened state and a loosened state, the tensioning cable movable in a tightening direction to move the upper into the tightened state and movable in a loosening direction to move the upper into the loosened state.

2. (Original) The article of footwear of Claim 1, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.


5. (Original) The article of footwear of Claim 4, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

4. (Original) The article of footwear of Claim 2, wherein the control portion extends between a medial side of the upper and a lateral side of the upper.
10. (Original) The article of footwear of Claim 1, wherein the tensioning grip extends across a width of the article of footwear from a medial side to a lateral side.
6. (Original) The article of footwear of Claim 2, wherein the control portion is received within a sheath having a greater cross-sectional area than a cross-sectional area of the cable, the sheath operable to accommodate bunching by the cable after the cable is moved in the tightening direction.

8. (Original) The article of footwear of Claim 1, wherein the tensioning cable is operable to bunch within the first conduit when the upper is in the tightened state.


Claim 1. (Original) An article of footwear comprising: 

an upper defining an interior void; 

a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; and a cable lock coupled with the article of footwear, 

including a housing, and 

operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, 

the cable lock disposed at a heel region of the upper and including a wedge-shaped lock that engages the cable in the locked state.

2. (Original) The article of footwear of Claim 1, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction.


11. (Currently Amended) An article of footwear comprising: 

an upper; 

an elongate tensioning grip disposed at an outer surface of the upper, including a fabric material that imparts elastic properties defining a first conduit extending along a length of the elongate tensioning grip and having an inner diameter, and operable between an extended state and a relaxed state; and 

a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit, and operable to move the upper into one of a tightened state when moved in a tightening direction and a loosened state when moved in a loosening direction, the elongate tensioning grip moved from the relaxed state to the extended state when the tensioning cable is moved in the tightening direction.

12. (Original) The article of footwear of Claim 11, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

15. (Original) The article of footwear of Claim 14, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

18. (Original) The article of footwear of Claim 12, wherein the cable lock includes a housing and a lock member slidably disposed within the housing, the lock member movable between a locked position restricting movement of the tensioning cable relative to the housing and an unlocked position permitting movement of the tensioning cable relative to the housing.
4. (Original) The article of footwear of Claim 2, wherein the control portion extends between a medial side of the upper and a lateral side of the upper.
20. (Original) The article of footwear of Claim 11, wherein the elongate tensioning grip extends across a width of the article of footwear from a medial side to a lateral side.


11. (Original) An article of footwear comprising: 

an upper defining an interior void; 

a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; and 

a cable lock coupled with the article of footwear, including a housing, and operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, 

the cable lock disposed rearward of an ankle opening of the upper and including a lock that (i) is slidably disposed within the housing and (ii) engages the cable in the locked state.

12. (Original) The article of footwear of Claim 11, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction.


1. (Currently Amended) An article of footwear comprising: 

an upper; 

a tensioning grip disposed at an outer surface of the upper and comprising a fabric material that imparts elastic properties defining a first conduit having an inner diameter; and 

a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit, and operable to move the upper into one of a tightened state and a loosened state, the tensioning cable movable in a tightening direction to move the upper into the tightened state and movable in a loosening direction to move the upper into the loosened state.

2. (Original) The article of footwear of Claim 1, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.


5. (Original) The article of footwear of Claim 4, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

14. (Original) The article of footwear of Claim 12, wherein the control portion extends between a medial side of the upper and a lateral side of the upper.
10. (Original) The article of footwear of Claim 1, wherein the tensioning grip extends across a width of the article of footwear from a medial side to a lateral side.
16. (Original) The article of footwear of Claim 12, wherein the control portion is received within a sheath having a greater cross-sectional area than a cross-sectional area of the cable, the sheath operable to accommodate bunching by the cable after the cable is moved in the tightening direction.

8. (Original) The article of footwear of Claim 1, wherein the tensioning cable is operable to bunch within the first conduit when the upper is in the tightened state.


11. (Original) An article of footwear comprising: 
an upper defining an interior void; 

a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state; and 

a cable lock coupled with the article of footwear, including a housing, and operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, 

the cable lock disposed rearward of an ankle opening of the upper and including a lock that (i) is slidably disposed within the housing and (ii) engages the cable in the locked state.

12. (Original) The article of footwear of Claim 11, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction.

16. (Original) The article of footwear of Claim 12, wherein the control portion is received within a sheath having a greater cross-sectional area than a cross-sectional area of the cable, the sheath operable to accommodate bunching by the cable after the cable is moved in the tightening direction.

11. (Currently Amended) An article of footwear comprising: 

an upper; 

an elongate tensioning grip disposed at an outer surface of the upper, including a fabric material that imparts elastic properties defining a first conduit extending along a length of the elongate tensioning grip and having an inner diameter, and operable between an extended state and a relaxed state; and 

a tensioning cable received within the first conduit, including an outer diameter less than the inner diameter of the first conduit, and operable to move the upper into one of a tightened state when moved in a tightening direction and a loosened state when moved in a loosening direction, the elongate tensioning grip moved from the relaxed state to the extended state when the tensioning cable is moved in the tightening direction.

12. (Original) The article of footwear of Claim 11, further comprising a cable lock operable between a locked state restricting movement of the tensioning cable in the loosening direction and an unlocked state permitting movement of the tensioning cable in both the loosening direction and the tightening direction.

15. (Original) The article of footwear of Claim 14, wherein the cable lock engages the tensioning cable in the locked state to restrict movement of the tensioning cable in the tightening direction when the cable lock is in the locked state.

18. (Original) The article of footwear of Claim 12, wherein the cable lock includes a housing and a lock member slidably disposed within the housing, the lock member movable between a locked position restricting movement of the tensioning cable relative to the housing and an unlocked position permitting movement of the tensioning cable relative to the housing.
14. (Original) The article of footwear of Claim 12, wherein the control portion extends between a medial side of the upper and a lateral side of the upper.
20. (Original) The article of footwear of Claim 11, wherein the elongate tensioning grip extends across a width of the article of footwear from a medial side to a lateral side.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-14, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (2007/0240334).
Regarding claim 1, Johnson teaches, an article of footwear (110, figures 1, 2 and 4) comprising: an upper defining an interior void (112 defines and interior void, [0042], figures 1 and 2); a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state (136/137 is movable in a tightening direction to move 112 into a tightened state and movable in a loosening direction to move 112 into a loosened state, [0046], [0047]); and a cable lock coupled with the article of footwear, including a housing, and operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, the cable lock disposed at a heel region of the upper and including a wedge-shaped lock that engages the cable in the locked state (258 coupled with 110, including 178/162 ([0044]), and operable in a locked state to restrict movement of 136/137 in the loosening direction and in an unlocked state to permit movement of 136/137 in the loosening direction, 258 disposed at 118 of 112 ([0042], figures 4-6) and including 270/272 and 274/276 that engages 136/137 in the locked state ([0047-0048]), figures 1, 2 and 4-6).

Regarding claim 2, Johnson teaches, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction (136/137 includes 164/154 operable to be moved away from 112 in a first direction to move 136/137 in the tightening direction, [0045], [0046], [0047], figures 1, 2 and 5).
Regarding claim 3, Johnson teaches, wherein the cable lock is spaced apart from the control portion (258 is spaced apart from 164/154, [0045], [0046], [0047], figures 1, 2, 4 and 5).
Regarding claim 4, Johnson teaches, wherein the control portion extends between a medial side of the upper and a lateral side of the upper (wherein 164/154 extends between a medial side of 112 and a lateral side of 112, [0045], [0046], [0047], figures 1, 2 and 5).
Regarding claim 6, Johnson teaches, wherein the control portion is received within a sheath having a greater cross-sectional area than a cross-sectional area of the cable, the sheath operable to accommodate bunching by the cable after the cable is moved in the tightening direction (wherein 164-154 is received within 152 having a greater cross-sectional area than a cross-sectional area of 136/137, 152 operable to accommodate bunching by 136/137 after 136/137 is moved in the tightening direction, Examiner notes: the term “operable” is very broad and merely means “Being such that use or operation is possible”, see NPL definition of operable).

Regarding claim 7, Johnson teaches, wherein the housing includes a wedge shape (178/162 includes a wedge shape, [0044], [0047], [0048], figure 4).

Regarding claim 9, Johnson teaches, wherein the cable extends along an outer surface of the upper (wherein 136/137 along an outer surface of 112, [0043], figures 1 and 2).
Regarding claim 10, Johnson teaches, further comprising at least one cable guide attached to the upper and slidably receiving the cable (further comprising at least one 142 attached to 112 and slidably receiving 136/137, [0043], figures 1 and 2).

Regarding claim 11, Johnson teaches, an article of footwear (110, figures 1, 2 and 4) comprising: an upper defining an interior void (112 defines and interior void, [0042], figures 1 and 2); a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state (136/137 is movable in a tightening direction to move 112 into a tightened state and movable in a loosening direction to move 112 into a loosened state, [0046], [0047]); and a cable lock coupled with the article of footwear, including a housing, and operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, the cable lock disposed rearward of an ankle opening of the upper and including a lock that (i) is slidably disposed within the housing and (ii) engages the cable in the locked state (258 coupled with 110, including 178/162 ([0044]), and operable in a locked state to restrict movement of 136/137 in the loosening direction and in an unlocked state to permit movement of 136/137 in the loosening direction, 258 disposed rearward of an ankle opening of 112 (annotated figure 2, see also [0042], figures 4-6) and including 270/272 and 274/276 that (i) is slidably disposed within 178/162 and (ii) engages 136/137 in the locked state ([0047-0048]), figures 1, 2 and 4-6, Examiner notes: 1. the term “rearward” is broad and merely means “Toward, to, or at the rear”, see NPL definition of rearward, 2. [0047] discloses, “tightening mechanism 258 functions and is constructed in a similar fashion to the first embodiment of tightening mechanism 158…This second form of tightening mechanism functions in a similar fashion to the first form of tightening mechanism, only the configuration of the components is changed”).

Regarding claim 12, Johnson teaches, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction (136/137 includes 164/154 operable to be moved away from 112 in a first direction to move 136/137 in the tightening direction, [0045], [0046], [0047], figures 1, 2 and 5).

Regarding claim 13, Johnson teaches, wherein the cable lock is spaced apart from the control portion (258 is spaced apart from 164/154, [0045], [0046], [0047], figures 1, 2, 4 and 5).
Regarding claim 14, Johnson teaches, wherein the control portion extends between a medial side of the upper and a lateral side of the upper (wherein 164/154 extends between a medial side of 112 and a lateral side of 112, [0045], [0046], [0047], figures 1, 2 and 5).

Regarding claim 16, Johnson teaches, wherein the control portion is received within a sheath having a greater cross-sectional area than a cross-sectional area of the cable, the sheath operable to accommodate bunching by the cable after the cable is moved in the tightening direction (wherein 164-154 is received within 152 having a greater cross-sectional area than a cross-sectional area of 136/137, 152 operable to accommodate bunching by 136/137 after 136/137 is moved in the tightening direction, Examiner notes: the term “operable” is very broad and merely means “Being such that use or operation is possible”, see NPL definition of operable).

Regarding claim 17, Johnson teaches, wherein the housing includes a wedge shape (178/162 includes a wedge shape, [0044], [0047], [0048], figure 4).

Regarding claim 19, Johnson teaches, wherein the cable extends along an outer surface of the upper (wherein 136/137 along an outer surface of 112, [0043], figures 1 and 2).

Regarding claim 20, Johnson teaches, further comprising at least one cable guide attached to the upper and slidably receiving the cable (further comprising at least one 142 attached to 112 and slidably receiving 136/137, [0043], figures 1 and 2).

Claims 1-2, 4, 8, 11-12, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernier et al. (5,839,210)[Bernier].
Regarding claim 1, Bernier teaches, an article of footwear (10, figures 1 and 2) comprising: an upper defining an interior void (10 comprises 14 defining an interior void, Col. 3 ln. 12-21, figure 1); a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state (56/26 is movable in a tightening direction to move 14 into a tightened state and movable in a loosening direction to move 14 into a loosened state, Col. 3 ln. 54-64, Col. 4 ln. 31-51, Col. 5 ln. 50-57, Col. 6 ln. 32-36, Abstract); and a cable lock coupled with the article of footwear, including a housing, and operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, the cable lock disposed at a heel region of the upper and including a wedge-shaped lock that engages the cable in the locked state (28 is coupled with 10, including 62/64 (Col. 4 ln. 59-62), and operable in a locked state to restrict movement of 56/26 in the loosening direction and in an unlocked state to permit movement of 56/26 in the loosening direction (Col. 3 ln. 54-64, Col. 5-6 ln. 50-21 and Col. 6 ln. 27-36), 28 disposed at a heel region of 14 and including 98 (wedge-shaped lock) that engages 56/26 in the locked state (Col. 5-6 ln. 50-21 and Col. 6 ln. 27-36, figures 4-11).

Regarding claim 2, Bernier teaches, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction (56/26 includes 54 operable to be moved away from 14 in a first direction to move 56/26 in the tightening direction, Col. 3 ln. 54-64, Col. 4 ln. 31-51, Col. 5 ln. 50-57, Col. 6 ln. 32-36, Abstract).

Regarding claim 4, Bernier teaches, wherein the control portion extends between a medial side of the upper and a lateral side of the upper (54 extends between a medial side of 14 to a lateral side of 14, figures 1 and 2).

Regarding claim 8, Bernier teaches, wherein the housing includes a rectangular shape (62/64 is a rectangular shape, Col. 4 ln. 59-62, figures 2, 4-8 and 11).

Regarding claim 11, Bernier teaches, an article of footwear (10, figures 1 and 2) comprising: an upper defining an interior void (10 comprises 14 defining an interior void, Col. 3 ln. 12-21, figure 1); a cable movable in a tightening direction to move the upper into a tightened state and movable in a loosening direction to move the upper into a loosened state (56/26 is movable in a tightening direction to move 14 into a tightened state and movable in a loosening direction to move 14 into a loosened state, Col. 3 ln. 54-64, Col. 4 ln. 31-51, Col. 5 ln. 50-57, Col. 6 ln. 32-36, Abstract); and a cable lock coupled with the article of footwear, including a housing, and operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state to permit movement of the cable in the loosening direction, the cable lock disposed rearward of an ankle opening of the upper and including a lock that (i) is slidably disposed within the housing and (ii) engages the cable in the locked state (28 is coupled with 10, including 62/64 (Col. 4 ln. 59-62), and operable in a locked state to restrict movement of 56/26 in the loosening direction and in an unlocked state to permit movement of 56/26 in the loosening direction (Col. 3 ln. 54-64, Col. 5-6 ln. 50-21 and Col. 6 ln. 27-36), 28 disposed rearward of an ankle opening of 14 (Col. 3 ln. 29-31, Col. 4 ln. 52-55, figure 2) and including 94 that (i) is slidably disposed within 62/64 and (ii) engages 56/26 in the locked state (Col 5-6 ln. 30-21), figures 1-5 and 11, Examiner notes: the term “rearward” is broad and merely means “Toward, to, or at the rear”, see NPL definition of rearward).

Regarding claim 12, Bernier teaches, wherein the cable includes a control portion operable to be moved away from the upper in a first direction to move the cable in the tightening direction (56/26 includes 54 operable to be moved away from 14 in a first direction to move 56/26 in the tightening direction, Col. 3 ln. 54-64, Col. 4 ln. 31-51, Col. 5 ln. 50-57, Col. 6 ln. 32-36, Abstract).

Regarding claim 14, Bernier teaches, wherein the control portion extends between a medial side of the upper and a lateral side of the upper (54 extends between a medial side of 14 to a lateral side of 14, figures 1 and 2).

Regarding claim 18, Bernier teaches, wherein the housing includes a rectangular shape (62/64 is a rectangular shape, Col. 4 ln. 59-62, figures 2, 4-8 and 11).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bernier (5,791,068) in view of Baker (2012/0233888).
Regarding claim 5, Bernier teaches, wherein the control portion extends across a vamp region of the upper (54 extends across a vamp region of 14, Col. 4 ln. 44-51, Examiner notes: the term “region” is very broad and merely means “any large, indefinite, and continuous part of a surface or space”, see NPL definition of region).
While Bernier appears to disclose 54 extending across a vamp region, Bernier fails to explicitly teach, a vamp region of the upper
Baker, footwear with strap tensioning, [0049], teaches, a vamp region of the upper (“Article 100 can include vamp portion 120. The term "vamp portion" as used throughout this detailed description and in the claims generally refers to a portion of upper 102 extending through forefoot portion 10 and midfoot portion 12. Vamp portion 120 may extend to entry hole 108 of upper 102. Additionally, in some cases, article 100 can include tongue 107 that extends from entry hole 108 into forefoot portion 10”, [0027], therefore, 120 is a vamp region of 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the control portion across the upper of Bernier is located at a vamp portion as taught by Baker, since Baker teaches that the vamp portion extends through forefoot portion and midfoot portion and may extend to entry hole of upper.

Regarding claim 15, Bernier teaches, wherein the control portion extends across a vamp region of the upper (54 extends across a vamp region of 14, Col. 4 ln. 44-51, Examiner notes: the term “region” is very broad and merely means “any large, indefinite, and continuous part of a surface or space”).
While Bernier appears to disclose 54 extending across a vamp region, Bernier fails to explicitly teach, a vamp region of the upper
Baker, footwear with strap tensioning, [0049], teaches, a vamp region of the upper (“Article 100 can include vamp portion 120. The term "vamp portion" as used throughout this detailed description and in the claims generally refers to a portion of upper 102 extending through forefoot portion 10 and midfoot portion 12. Vamp portion 120 may extend to entry hole 108 of upper 102. Additionally, in some cases, article 100 can include tongue 107 that extends from entry hole 108 into forefoot portion 10”, [0027], therefore, 120 is a vamp region of 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the control portion across the upper of Bernier is located at a vamp portion as taught by Baker, since Baker teaches that the vamp portion extends through forefoot portion and midfoot portion and may extend to entry hole of upper.





Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2007/0240334) in view of Ton (6,185,798).
Regarding claim 8, Johnson teaches, wherein the housing includes a rectangular shape (wherein 178/162 includes a shape, [0044], figure 5).
Johnson fail to teach, wherein the housing includes a rectangular shape.
Ton, a fastening device for shoe laces, Abstract, teaches, wherein the housing includes a rectangular shape (“As shown more particularly in FIG. 7, the fastener F includes a housing 1 (made from plastic or other suitable light-weight and strong structural materials) having a length L of between 1.0 and 2.5 inches (and preferably between 1.0 and 2.0 inches) as defined in a longitudinal direction of the fastener, the longitudinal direction being indicated by the arrow(s) in FIG. 7. The housing is formed symmetrically about a longitudinal axis l and comprises a first longitudinal end portion 1a, a second longitudinal end portion 1b, and a midportion 1c disposed between the first and second longitudinal end portions 1a, 1c.”, Col. 4 ln. 31-41, figures 7 and 8, see also Col. 5-6 ln. 66-14, therefore, 1 includes a rectangular shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the housing of Johnson to be rectangular shape as taught by Ton; in order to provide a housing that can withstand rotation due to the straight sides and right angles.
Additionally: Absent a showing of criticality with respect to “a rectangular shape”, even though does not specifically disclose does not disclose “a rectangular shape” as claimed, Applicant’s Specification discloses in [00234], “In on configuration, the housing 360d includes a substantially square shape that is approximately three inches (3 in.) long by three inches (3 in.) wide”, therefore, it, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson to make the housing a rectangular shape. Such modification would be considered a mere choice of a preferred configuration for the housing, in this case, a rectangular shape, as a matter of “routine optimization” as a person with ordinary skill has a reasonable expectation of success to pursue the known options of shapes within his or her technical grasp. MPEP 2144.05(ll)(b). Here, the by providing the housing to include a rectangular shape, the modification of the shape of the housing, in this case rectangular, would allow cable lock within the housing to function and perform as intended.

Regarding claim 18, Johnson teaches, wherein the housing includes a rectangular shape (wherein 178/162 includes a shape, [0044], figure 5).
Johnson fail to teach, wherein the housing includes a rectangular shape.
Ton, a fastening device for shoe laces, Abstract, teaches, wherein the housing includes a rectangular shape (“As shown more particularly in FIG. 7, the fastener F includes a housing 1 (made from plastic or other suitable light-weight and strong structural materials) having a length L of between 1.0 and 2.5 inches (and preferably between 1.0 and 2.0 inches) as defined in a longitudinal direction of the fastener, the longitudinal direction being indicated by the arrow(s) in FIG. 7. The housing is formed symmetrically about a longitudinal axis l and comprises a first longitudinal end portion 1a, a second longitudinal end portion 1b, and a midportion 1c disposed between the first and second longitudinal end portions 1a, 1c.”, Col. 4 ln. 31-41, figures 7 and 8, see also Col. 5-6 ln. 66-14, therefore, 1 includes a rectangular shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the housing of Johnson to be rectangular shape as taught by Ton; in order to provide a housing that can withstand rotation due to the straight sides and right angles.
Additionally: Absent a showing of criticality with respect to “a rectangular shape”, even though does not specifically disclose does not disclose “a rectangular shape” as claimed, Applicant’s Specification discloses in [00234], “In on configuration, the housing 360d includes a substantially square shape that is approximately three inches (3 in.) long by three inches (3 in.) wide”, therefore, it, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson to make the housing a rectangular shape. Such modification would be considered a mere choice of a preferred configuration for the housing, in this case, a rectangular shape, as a matter of “routine optimization” as a person with ordinary skill has a reasonable expectation of success to pursue the known options of shapes within his or her technical grasp. MPEP 2144.05(ll)(b). Here, the by providing the housing to include a rectangular shape, the modification of the shape of the housing, in this case rectangular, would allow cable lock within the housing to function and perform as intended.

    PNG
    media_image1.png
    523
    902
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. 6,378,230 by Rotem discloses footwear with a cable movable to be tightened and loosened, a cable lock in a heel region/ rearward of the ankle opening, the cable lock having a housing.
2. 2008/0301919 by Ussher discloses footwear with a cable movable to be tightened and loosened, a cable lock in a heel region/ rearward of the ankle opening, the cable lock having a housing.
3. 5,511,325 by Hieblinger discloses footwear with a cable movable to be tightened and loosened, a cable lock in a heel region/ rearward of the ankle opening, the cable lock having a housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732